PER CURIAM.
Appellant was charged in Counts I and V with burglary and was convicted on each count. As conceded by the state, based on Troedel v. State, 462 So.2d 392 (Fla.1984) and Trotman v. State, 545 So.2d 890 (Fla. 4th DCA 1989) where there was, as here, but one entry of the victims’ apartment a dual conviction cannot stand. Accordingly *432we reverse and remand with instructions to vacate the conviction for burglary under Count II of the Amended Information.
We have considered the remaining points raised by appellant and find that no reversible error has been demonstrated.
AFFIRMED IN PART; REVERSED IN PART and REMANDED for further proceedings consistent herewith.
WALDEN, GUNTHER and GARRETT, JJ., concur.